DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “The disclosure provides…” (line 1) which can be implied and therefore should be omitted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “A method for generating an image with uniform brightness…” of which comprises the generic and abstract processing steps of “providing…” and “superimposing…” of which can simply be construed as performed solely in a human mind as a mental process. This judicial exception is not integrated into a practical application because the claims do not recite any of the steps of the “method” type claims requiring any sort of hardware/circuitry/computer/device/etc. so that the recited steps can simply be construed as performed abstractly.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims again recite generic processing steps without any actual “outputting” or “generating” step of image data (although the preamble of the claims suggest an image generation is performed.) thus, in combination with the lack of any sort of hardware type device for performing at least one of the recited steps of the claims, the claims do not amount to significantly more than solely the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 4, the claim comprises the language, “…fixed values are substantially the same” (see line 2) of which is indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as the invention.  In particular the phrase, “substantially the same” fails to particular set a value, range of values or equivalency such that one of ordinary skill in the art would be inclined to deem a “fixed value” as “substantially the same” as another “fixed value.”  In other words, the term “substantially the same” is a relative term which one of ordinary skill in the art cannot deem how much “the same” two values must be to be deemed “substantially the same.”  If one is evaluating the values 1.5 and 1.75, would these be deemed “substantially the same”  or perhaps 1.0 and 1.09?  The answer to these questions cannot be determined thus, the Examiner deems the claim indefinite.  Note, as per prior art rejection purposes, the Examiner will do his best to apply any prior art taking into consideration a broadest yet still most reasonable interpretation of the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthys et al. (U.S. Patent 7,339,625).
In reference to claim 1, Matthys et al. discloses a method for generating an image with uniform brightness (see column 1, lines 6-11, column 14, lines 15-19 and Figures 3 and 5a-b wherein Matthys et al. discloses a method for blending tiled images displayed by a projection display system that obtains improved blending of the tiled images including adjustments to correct brightness variations in blending areas.), comprising:
providing a first sub-image having a first overlapping portion and a first non-overlapping portion; providing a second sub-image having a second overlapping portion and a second non-overlapping portion; (see column 6, lines 17-54, 51-55 and #16a, 16b, 26a, 26b, 28a, 28b of Figures 2-3 wherein Matthys et al. discloses projecting an image which comprises a multitude of sub-images and a number of blending areas wherein the blending areas consist of an overlap, or a portion of the overlap of a least two sub-images.  Matthys et al. further discloses the sub-images comprising non-overlapping areas.) and 
superimposing the first sub-image with the second sub-image through the first overlapping portion and the second overlapping portion (see column 6, lines 17-54, 51-55 and #16a, 16b, 26a, 26b, 28a, 28b of Figures 2-3 wherein Matthys et al. discloses projecting an image which comprises a multitude of sub-images and a number of blending areas wherein the blending areas consist of an overlap, or a portion of the overlap of a least two sub-images.),
wherein brightness of the first overlapping portion of the first sub-image is complementary to brightness of the second overlapping portion of the second sub-image (see column 9, lines 25-40, 41-52 and Figures 3, 4A-B wherein Matthys et al. discloses projecting the image so that the blending of the overlapped sub-images maintains a constant intensity over the whole blending area.  Matthys et al. discloses computing effective light outputs for sub-images such that they satisfy the equation F2(x)  + F1(x)  = 1.  Note, it is clear from Applicant’s specification and the explanation of the term “complementary” with regards to the brightness of the overlapping portions, that the blending relationship of Matthys et al. totaling 1 is equivalent thereto.  In particular, Applicant’s specification, paragraph 31, explicitly recites, “It should be noted that the "complementary" mentioned in the disclosure means that the sum of the brightness of the corresponding overlapping portions of the two sub-images is greater than the brightness before the addition.”  In other words, both F2(x)  & F1(x) are < 1 in Matthys et al. ).
In reference to claim 2, Matthys et al. discloses all of the claim limitations as applied to claim 1 above.  Matthys et al. discloses computing effective light outputs for sub-images such that they satisfy the equation F2(x)  + F1(x)  = 1 (see column 9, lines 41-52 and column 11, lines 4-10).  Note, it is clear such an equation represents a “linear”  distribution.
In reference to claims 3, 4 and 5, Matthys et al. discloses all of the claim limitations as applied to claim 2 and 1 respectively above.  Matthys et al. discloses performing, in an alternate sub-image edge area, a step function for attenuation of brightness (see column 12, lines 9-20).  Note, it is clear that the “step function” inherently provides “fixed” values that are “substantially the same.”  Further, the Examiner notes the above 35 USC 112 rejection of claim 4 regarding the “substantially the same” language.
In reference to claim 6, Matthys et al. discloses all of the claim limitations as applied to claim 1 above.  Matthys et al. also discloses “curved blending” (e.g. non-linear) solutions involving the use of certain curves to describe the transmission of light of the displayed image (see column 10, lines 6-10, column 11, lines 4-10 and Figures 4A-B) which inherently includes the sub-images and overlapped regions

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naganuma (U.S. Patent 11,134,230)
Naganuma discloses an image processing apparatus and method capable of performing calibration of correction amount in brightness correction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/24/22